Citation Nr: 1132492	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  06-07 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability.

2.  Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and G.P.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from June 1976 to June 1979, and from February 1980 to February 1982.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Jackson, Mississippi, which denied the Veteran's claims of entitlement to service connection for lumbar and cervical spine disabilities.

In August 2009, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge sitting at the Jackson RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

In March 2010, the Board remanded the claims for further development, specifically to allow the Veteran to undergo a VA examination and obtain a medical opinion regarding the cause of his claimed disabilities.  The Veteran was afforded a VA examination in July 2010, and in August 2010, the VA Appeals Management Center ("AMC") issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the Veteran's claims.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the currently diagnosed 
lumbar spine disability is etiologically related to an incident of his military service.

2.  Resolving reasonable doubt in favor of the Veteran, the currently diagnosed 
cervical spine disability is etiologically related to an incident of his military service.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was incurred in active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  A cervical spine disability was incurred in active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Pertinent Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Analysis

At the August 2009 Board hearing, the Veteran testified that he sustained a back injury when a barrel fell on him in service in Korea in 1976.  He claimed that he went to sick call and he was placed on "bed rest" for two weeks. After Korea, he served at Fort Polk, Louisiana where he met G.P., a medic [who testified on the Veteran's behalf].  The Veteran maintained that he continued to experience back problems such as flare-ups.  He reported to sick call and was treated by G.P. He asserted that his back worsened over the years until he required surgery. He underwent back surgery again in 2002/2003.  He testified that he had had problems with his back ever since 1976.  G.P. affirmed that he treated the Veteran for his back during service.

The Veteran further testified that he sustained an injury to his neck when a buoy hit him during his second period of service.  He maintained that he went to sick bay. He recalled that the injury caused a laceration on his neck for which he was treated. He was also provided with a neck brace that he wore for two weeks.  He continued to experience neck pain thereafter.  He claimed that the doctor who performed his second back surgery conducted a magnetic resonance imaging (MRI) on his neck. He was informed that he had a severe neck injury and he underwent neck surgery. He affirmed that he had had his neck problem ever since the in- service incident.

VA confirmed that G.P. served as a medical noncommissioned officer with the Veteran at Fort Polk from January 1978 to June 1978.  In addition, in an August 2005 statement, G.P. explained that often times "sick call" visits were not documented because they occurred in the field.

Service treatment records for the Veteran's first period of service from June 1976 to June 1979 are incomplete.  Service treatment records for the Veteran's second period of service show that on enlistment in February 1980, no low back disorder was diagnosed.  The Report of Medical History the Veteran prepared in connection with the enlistment examination showed that he reported a negative response to the question of whether he ever had or had now recurrent back pain.  A March 1981 record showed the Veteran presented with several complaints that included low back pain.  The assessment only noted a possible urinary tract infection.  The back pain was not noted as orthopedic in nature.  An October 1981 record noted that the Veteran scratched the right side of his neck on the sharp metal of a "bomb skid" while it was being lowered from the flight deck to the fantail. The service examiner noted an assessment of superficial abrasion.  It was noted that the area was cleansed and a band aid was applied.  The February 1982 separation examination report showed that no low back and neck disorder was identified.

A DD Form 214 shows the Veteran served in Korea from December 1976 to December 1977.

Records from Dr. W.H. dated from August 1994 to June 2006 indicate that in August 1994, the Veteran reported that he fell off a scaffold at work.  The physical examination revealed abrasions on both arms, the back, and the left ribs.  An impression of multiple abrasions/contusion secondary to fall was noted.  An April 1999 record showed the Veteran complained of lower back pain.  An October 1999 record noted that the Veteran had chronic low back pain.  A February 2000 record noted that the Veteran complained of pain in his right lower back and hip.  It was noted that the Veteran sustained an industrial accident several years ago and that he complained of right shoulder and right hip pain.  A June 2002 record noted that the Veteran had a pinched nerve in his back and he wanted a referral.  An August 2002 record showed that the Veteran complained of neck pain.  A February 2003 record noted that the Veteran complained of neck pain.  An April 2004 record noted that the Veteran complained of back pain.  In an August 2005 letter, Dr. W.H. noted that the Veteran was a "long time patient" that he had treated for back pain, neck pain, and myalgias since 1994.  Dr. W.H. maintained the Veteran's back pain was chronic.

Records from Dr. C.C. dated from June 2001 to October 2002 included a June 2001 record that noted that the Veteran was status post back surgery after a motor vehicle accident.  The Veteran reported that he had done well until about 1994 at which time he experienced excruciating pain.  He reported that he underwent back surgery in 1986.  An MRI revealed degenerative disc disease of the lumbar spine.  The Veteran underwent back surgery in June 2001.  A June 2002 record noted that the Veteran reported that he had had long standing neck problems that dated back to a motorcycle wreck in about 1985 which had become severe over the last several months.  An MRI revealed degenerative disc disease of the cervical spine. The Veteran underwent neck surgery by Dr. C.C. in July 2002.

The September 2007 VA spine examination report shows the Veteran reported on the in-service neck and back injuries and that he indicated that he had had neck and back pain ever since the injuries.  The examiner provided diagnoses of recurrent cervical strain, history of anterior cervical decompression and degenerative disk disease of the lumbar spine.  The examiner concluded that he could not answer the nexus questions posed without resort to mere speculation for either the cervical spine injury or lumbar spine injury.  The examiner noted that degenerative disk disease of the cervical and lumbar spine was usually something that occurred from repetitive use slowly over time and that acute injuries might cause a rupture, but the Veteran did not appear to have documentation of this while in the service.  Whether or not the Veteran's injuries in the service were one of the factors in the later disk herniations that he had was something the examiner maintained that he could not resolve without speculating.  The examiner then noted that he did not think that the injuries in service were the sole causes of his neck and back pain, and he added that he did not "think that [was] less likely than not the sole causes of the neck and back pain."  The examiner then added that whether or not they were a contributing factor he would have to speculate to conclude so.  The examiner maintained that the same was true for the Veteran's injury in the motorcycle accident and the scaphoid injury, which were sustained later in his life; he would only be merely speculating to say that they were the sole cause of the Veteran's disk disease.  The examiner maintained that there had been a majority of disk herniations that did not involve acute trauma.

The July 2010 VA examination report shows the examiner provided diagnoses of status post anterior cervical decompression and fusion, C5-C6, C6-C7, and status post microdiskectomy and decompression of lumbar spine with residual degenerative disc disease, moderately at L4-L5.  The examiner noted that according to the Veteran he sustained injuries within his cervical spine and was treated for such in service but the examiner claimed that he did not have any specific records on the cervical spine injury.  The examiner recognized that the Veteran sustained an injury to his cervical spine in 1985 secondary to a motorcycle accident with no mention of a previous cervical spine injury.  Therefore, the examiner did not believe it was likely that the Veteran's cervical spine condition requiring operative intervention in 2002 was secondary to cervical spine injury he sustained in 1981.  The examiner maintained that he believed this was so because his condition was degenerative in nature and performed operations for such.  The examiner noted that this definitely could have been secondary to an injury he sustained in 1985 as he could not find a record pertaining to his cervical spine injury sustained in October 1981.  In regard to the Veteran's lumbar spine, the examiner noted that the Veteran did sustain an injury to his lumbar spine in 1976 in Korea which was treated appropriately with bed rest.  There was no history of fractures.  The examiner did not believe, however, that this contributed to the presence of a herniated disc at L4-L5 requiring operative intervention in 2001 by Dr. C.  The examiner maintained that it was unlikely that that the Veteran had a 20-year history of disc herniation.  The examiner added, however, that this herniation could be degenerative in nature and the injury sustained in Korea could have caused the degenerative disease within L4-L5, allowing for the herniation to occur; however, he could not completely resolve this without mere speculation of the Veteran's examination.  The examiner maintained that he did recognize the Veteran to have such injuries; however, whether the injuries occurred in the military are the cause of his current condition he could not determine that with any degree of medical certainty whatsoever.  

In a September 2010 letter, Dr. M.H. noted that the Veteran had been a patient of his since February 2002 and had medical records that dated back to August 1994.  In regard to the claimed in-service neck and back injuries, Dr. M.H. observed that there was no documentation of any x-rays done at the time of the injuries to assure that the spine was unaffected; therefore, no one could ascertain that there was no causal relationship.  Dr. M.H. maintained that since there was documented injury during service, "the appropriate response is to assume responsibility."  

The Veteran's service treatment records for his first period of service are incomplete through no fault of his own.  The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran maintains that he sustained a back injury in service for which he received treatment.  G.P., a confirmed medic who served with the Veteran, maintains that he treated the Veteran for back pain in service.  The Veteran and G.P. are competent to report factual matters of which they have first-hand knowledge. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (providing that veteran is competent to report factual matters of which he has first-hand knowledge).  The Veteran is competent to testify as to a symptom such as back pain, which is non-medical in nature.  Barr, 21 Vet. App. at 309.  G.P., a medic, is competent to report that he treated the Veteran for pain related to his lower back in service.  The Board also finds the Veteran credible that he in fact sustained a back injury in service for which he received treatment as there is no competent and credible evidence to the contrary.  As for the claimed neck disability, service treatment records for the Veteran's second period of service document the neck injury.

Furthermore, it is the Veteran's contention that he has experienced back and neck pain ever since his in-service injuries.  The Veteran is competent to report on a continuity of symptomatology although service connection may not be established for the currently diagnosed neck and low back disabilities if they are clearly attributable to intercurrent causes.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997) ("[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."); 38 C.F.R. § 3.303(b) (2009).  Also, an award of VA benefits may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (2010); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 127-28 (1998).

While the July 2010 VA examiner indicated that he could not resolve the question of whether the claimed neck and back injuries are related to currently diagnosed neck and back disabilities without resort to speculation, the Board is struck by the examiner's explanation that the Veteran's herniation could be degenerative in nature and the injury sustained in Korea could have caused the degenerative disease within L4-L5, allowing for the herniation to occur.  The examiner has described a plausible mechanism of injury resulting in a continuing disease process based on sound medical principles.  As Dr. M.H. observed, there is no documentation of any x-rays done at the time of the injury to indicate that the Veteran's spine was not affected by the claimed injury.  There is also the lay evidence of record relating to back symptoms in service and ever since service.  In regard to the neck, notwithstanding the July 2010 VA examiner's finding, service treatment records for the Veteran's second period of service do in fact document the neck injury.  The VA examiner noted that the Veteran's currently diagnosed neck could have been secondary to the injury he sustained in 1985 as he could not find a record pertaining to the Veteran's cervical spine injury sustained in October 1981.  This suggests that had the examiner recognized the documented 1981 neck injury his opinion would have leaned more favorably.  Again, there is lay evidence of record relating to neck symptoms in service and ever since service.  The Board also finds it very significant that despite extensive post-service treatment records that document additional post service injuries and which describe the type and severity of the back and neck disorders, neither examiner was able to definitively indicate that regardless of any injuries sustained in service, the post service injuries were intercurrent causes of the currently diagnosed back and neck disorders given the type and severity of the back and neck disorders diagnosed.  Neither examiner could rule out the Veteran's theory of entitlement despite extensive post-service medical evidence of record.  The Board finds that the underlying rationale for why both examiners could not provide a definitive opinion is more illustrative of substantial doubt within the range of probability more so than pure speculation or remote possibility.  Under such circumstances, the Board will apply the reasonable doubt rule and resolve such doubt in the Veteran's favor.  Accordingly, service connection for service connection for lumbar spine disability and cervical spine disability is warranted. 


ORDER

Service connection for lumbar spine disability is granted. 

Service connection for cervical spine disability is granted. 



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


